DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Previous Claim Objection
	Applicant’s amendment to claim 1 has successfully overcome the previous objection.

II.	Previous Claim Rejection under 35 U.S.C. § 112
	Applicant’s cancellation of claim 13 has successfully rendered the previous claim rejection under 35 U.S.C. § 112 moot. 

III.	Previous Claim Rejections under 35 U.S.C. §§ 102 and 103
	Applicant’s amendment to claim 1 has successfully overcome the existing anticipation rejections under 35 U.S.C. § 102.
	Concerning the obviousness rejections, Applicant argues that Hwang fails to teach the newly added limitation of claim 1 concerning increasing a periodicity for detecting the user’s biometric signal in response to determining that the user is in the emergency situation based on the detected user’s biometric signal. While this is true of the previously cited portions of Hwang, after further review of the reference this teaching was found in Para. 36: “… measure these physiological parameters periodically (such as at every 15- or 30-second interval) and compare the measurements with pre-programmed threshold levels to determine whether to issue an emergency or abnormal alert … Upon issuing an emergency alert, it will perform and transmit the physiological measurement at faster repetition rate (such as every 5 seconds) …” As such, updated grounds of rejection are introduced below based on this newly cited portion of Hwang.
	Additionally, although not relied upon in any rejections at this time, in the updated search an additional reference was found which also teaches this same limitation in a similar context (see US 2005/0075542A1 to Goldreich, Para. 49: “… for example if the assessed medical information shows that the user is required to receive an alert, measuring device 102 is preferably commanded to take more measurements, for example at a greater frequency to be able to monitor the user more accurately …”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-3, 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0091711 A1 to Kosonen et al. (hereinafter “Kosonen”) in view of US 2009/0322513 A1 to Hwang et al. (hereinafter “Hwang”).
Regarding Claim 1, Kosonen teaches:
A wearable electronic device (see “wearable electronic device” in the title) comprising: 
a main body provided with at least one sensor (e.g. sensors 560 and/or 561; also see Paras. 49-51); 
a processor (see e.g. processor 640 discussed in Para. 42); and 
a wearing unit that allows the main body to be worn on a user's body (see e.g. “elongated apparatus structure (e.g. a strap or a band) configured to fit around a body part or body extension of a user” in Para. 21), 
wherein the processor is configured to: 
execute an application for detecting a user's biometric signal (see e.g. Paras. 49-51), 
tighten the wearing unit on the user's body (see e.g. Paras. 49-51) wherein the main body and/or the at least one sensor is configured to come in contact with the user's body when the wearing unit is tightened on the user's body (see e.g. Paras. 49-51), and 
detect the user's biometric signal using the at least one sensor (see e.g. Paras. 49-51). 

Kosonen’s sensors are fully capable of detecting the biometric signal periodically, although Kosonen fails to go into depth explaining a periodicity. Kosonen also fails to teach that the processor is configured to “determine whether a user is in an emergency situation based on the detected user's biometric signal, and increase a periodicity for detecting the user's biometric signal, in response to determining that the user is in the emergency situation based on the detected user's biometric signal.” Another reference, Hwang, teaches a similar wrist-worn diagnostic device (see FIG. 1) in which a user’s biometric value(s) are compared to a threshold(s) (see abstract) and determining whether a user is in an emergency situation based on the detected user's biometric signal (see e.g. Para. 36: “… measure these physiological parameters periodically (such as at every 15- or 30-second interval) and compare the measurements with pre-programmed threshold levels to determine whether to issue an emergency or abnormal alert …”), and increase a periodicity for detecting the user's biometric signal, in response to determining that the user is in the emergency situation based on the detected user's biometric signal (see e.g. Para. 36: “… Upon issuing an emergency alert, it will perform and transmit the physiological measurement at faster repetition rate (such as every 5 seconds) …”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Kosonen to configure the processor to determine whether a user is in an emergency situation based on the detected user's biometric signal, and increase a periodicity for detecting the user's biometric signal, in response to determining that the user is in the emergency situation based on the detected user's biometric signal, as taught by Hwang, because this would advantageously allow for dangerous situations to be detected and would provide more comprehensive data collection at a time when it is needed (i.e. during the emergency) while providing measurements at a lower periodicity during non-emergency times would have clear benefits such as reduced power usage and processing load.

Regarding Claim 2, see e.g. “In phase 820, the actuator is controlled to loosen the band around the body part of the user in response to the sensors ending collection of data” in Para. 49.

Regarding Claim 3, see e.g. “heart rate, blood pressure” in Paras. 50-51.

Regarding Claims 8-11, Kosonen fails to specifically teach comparing a user’s biometric signal to a pre-set value or threshold, and based on that comparison, outputting an acoustic or visual alarm [claim 8], transmitting an aid request to an external source via a network [claim 9], the aid request including at least one of the user’s personal information, positional information, and the biometric value [claim 10], and continuously detecting the biometric signal during the emergency while also storing or transmitting that signal [claim 11]. Hwang teaches a similar wrist-worn diagnostic device (see FIG. 1) in which a user’s biometric value(s) are compared to a threshold(s) (see abstract) and when they exceed a threshold, a visual alarm is output (see e.g. “alarm color” in claim 1 and “display any emergency alert (in flashing red frame shown as [19] in FIGS. 7 and 8) and abnormality alert (in amber frame, shown as [20] in FIG. 7)” in Para. 41), and an aid request is transmitted via a network (see e.g. “response [team/personnel]” in Paras. 41 and 43 and claim 1), the aid request including personal, positional, and biometric data (see e.g. the abstract: “location information to a remote monitoring center via a wireless network and the Internet for immediate local response. This system will also provide manual emergency alert activation, continuous updates with key physiological measurements to the emergency response personnel along with the medical history of the subject), and continuously detecting the biometric signal during the emergency while also storing or transmitting that signal (see e.g. “continuous updates with key physiological measurements to the emergency response personnel” in the abstract). It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen to further include these features discussed above and taught in Hwang because doing so would advantageously allow Kosonen’s device to be used to assist a user in an emergency situation. The Examiner notes that with regard to claim 11 specifically, the modification above would include using Kosonen’s tightened state during the continuous detecting of the biometric signal (i.e. during the emergency) since Kosonen teaches that the band is put into the tightened state when the sensing function is active

Regarding Claim 15, see e.g. “In phase 810 of the method, an actuator is controlled to tighten the band around the body part of the user while the sensors collect data. The band may be tightened for example when the apparatus initiates collection of data through the sensors” in Para. 49.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kosonen in view of Hwang in view of US 2014/0194793 A1 to Nakata et al. (hereinafter “Nakata”).
Regarding Claim 4, Kosonen in view of Hwang teaches the device of claim 1 as discussed above but fails to specify whether the processor is configured to execute the application at regular time intervals. As an initial matter, there would be only a small number of options in terms of intervals to collect such data; specifically, such data could be collected continuously, at irregular intervals, or at regular intervals. Given these limited possibilities, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen to try any/all of these possible collection timeframes to see which works best for a desired application. One skilled in the art would recognize that all three of these possibilities were already very well known in the medical diagnostics art. As further evidence, Hwang teaches that regular measurement intervals are used (see Para. 36), and another reference, Nakata, teaches a similar vital-sign-monitoring device and teaches that it was known to collect such data at regular intervals (see Para. 281: “Vital signs measurement devices can be used in medical settings to measure a patient's vital signs at a point in time and/or at regular intervals, including, but not limited to heart rate, pulse rate, respiratory rate, blood oxygen, temperature, end-tidal CO2, blood pressure, or any combination thereof.”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen in view of Hwang to collect the data at regular intervals, as seen in Hwang and/or Nakata, so that a patient’s status could be regularly observed and diagnosed. 

Claims 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kosonen in view of Hwang in view of US 2014/0221854 A1 to Wai (hereinafter “Wai”).
Regarding Claims 5-7, Kosonen in view of Hwang teaches the device of claim 1 as discussed above but fails to specifically teach storing (in a memory), displaying and transmitting (through a network) the user’s biometric signal (although Kosonen does teach a memory, display and wireless communication capability – Kosonen simply fails to state that the user’s biometric data is sent to these destinations). Another reference, Wai, teaches a similar wrist-worn diagnostic device in which a user’s biometric data can be stored in a memory (see e.g. Paras. 6, 37, 41 and claim 6), displayed on a display (see e.g. Paras. 37, 43), and transmitted via a network (see e.g. Paras. 37, 61 and claim 20). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen in view of Hwang to store, display and/or transmit the user’s data, as seen in Wai, because doing so would predictably allow the data to be retrieved later (e.g. for later analysis), and to be viewed so that it could be understood and action taken based on that data, and so that the data could be analyzed by other devices via the network. The Examiner notes that storing, displaying and transmitting medical diagnostic data is incredibly well known and is carried out in virtually every modern diagnostic device. 

Regarding Claim 14, Kosonen in view of Hwang teaches the device of claim 1 as discussed above but fails to specifically teach executing the data detection and acquisition application based on a user’s input. Another reference, Wai, teaches a similar wrist-worn diagnostic device in which a user’s biometric data can acquired based on a user’s input (see discussion of button(s) in Paras. 8, 37, 43 and 44). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen in view of Hwang execute the data detection and acquisition application based on a user’s input, as seen in Wai, because doing so would predictably allow the user to have control over when the sensing would be carried out. The Examiner notes that allowing a user input to initiate a sensing function is extraordinarily well known in modern medical diagnostic arts. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kosonen in view of Hwang in view of US 2015/0345985 A1 to Fung et al. (hereinafter “Fung”).
	Regarding Claim 12, Kosonen in view of Hwang teaches the device of claim 1 and a memory as discussed above but fails to further teach determining whether the user exercises using a 6-axis sensor, executing the application (including tightening and sensing) during the exercise. Another reference, Fung, teaches a similar wrist-worn diagnostic device (see e.g. FIGS. 1A-B) including a 6-axis sensor which can detect exercise (see Para. 16), sensing values during exercise (see Para. 5), and calculating exercise amount and calories burned (see Paras. 5, 16, 28, 31, 42) which are stored in memory (memory 74). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen in view of Hwang to further detect exercise using a 6-axis sensor and to sense the biometric data during exercise to calculate exercise amount and calories burned, as taught by Fung, because it would advantageously allow Kosonen’s device to provide more useful diagnostic information about a user’s activity. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kosonen in view of Hwang in view of US 2017/0119314 A1 to Just et al. (hereinafter “Just”).
Regarding Claims 16-18, Kosonen in view of Hwang teaches the device of claim 1 but fails to teach the binding and driving members as specified in the present application’s claims 16-18. Another reference, Just, discloses a wearable electronic device (see e.g. the abstract, Para. [0074]) comprising:  a main body (see e.g. 44 in FIGS. 6A-6D; see annotations below); and a wearing unit (e.g. 42; see annotations below) configured to have the main body be wearable on a user's body, wherein the wearing unit comprises: 
a first wearing member (see annotations below) extending from the main body; 
a binding member configured to at least partially wrap around the first wearing member (see both annotations below; under a first interpretation, the “binding member” may be considered the most distal region of the second wearing member, i.e. the region containing the hole through which the nitinol wire end is inserted, in which case, particularly given that the second wearing member is considerably longer than the first wearing member, it could easily be detached from the hook-shaped member (at the end of the driving member), and thus detached from the first wearing member, at which point it could be easily wrapped around the first wearing member, particularly due to the flexibility and length of the entire second wearing member; more specifically, in such a configuration, the distal region of the second wearing member could easily be bent either fully or partially around the first wearing member; in this configuration, Applicant’s claimed configuration would be met; alternatively/additionally, under a second interpretation, the “binding member” may be interpreted as the combination of [1] the distal region of the second wearing member (as in the first interpretation above) in addition to [2] the sleeve 42a; under this interpretation, the sleeve portion of the binding member is seen in FIGS. 6A-6D to wrap fully around the first wearing member) coupled to the first wearing member to be moved in a longitudinal direction of the first wearing member; and 
a driving member (see either of the annotations below) made from shape memory material (see e.g. Paras. 118-120) installed in the first wearing member to move the binding member, a first end of the wire being connected to the main body or the first wearing member and a second end of the wire being connected to the binding member (see either of the annotations below)

FIRST POSSIBLE INTERPRETATION

    PNG
    media_image1.png
    638
    1020
    media_image1.png
    Greyscale





SECOND POSSIBLE INTERPRETATION

    PNG
    media_image2.png
    899
    1365
    media_image2.png
    Greyscale


	Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen in view of Hwang to include the binding and driving members of Just, as seen above, because Just demonstrates that this was a known configuration suitable to achieve a tightening wrist strap for physiological sensing applications, and thus it would have been obvious to use that same configuration in Kosonen.

Regarding Claims 19-20, Kosonen in view of Hwang in view of Just teaches the device of claim 16 as discussed above but fails to specifically teach comparing a user’s biometric signal to a pre-set value or threshold, and based on that comparison, outputting an acoustic or visual alarm, transmitting an aid request to an external source via a network, the aid request including at least one of the user’s personal information, positional information, and the biometric value, and continuously detecting the biometric signal during the emergency while also storing or transmitting that signal. Hwang teaches a similar wrist-worn diagnostic device (see FIG. 1) in which a user’s biometric value(s) are compared to a threshold(s) (see abstract) and when they exceed a threshold, a visual alarm is output (see e.g. “alarm color” in claim 1 and “display any emergency alert (in flashing red frame shown as [19] in FIGS. 7 and 8) and abnormality alert (in amber frame, shown as [20] in FIG. 7)” in Para. 41), and an aid request is transmitted via a network (see e.g. “response [team/personnel]” in Paras. 41 and 43 and claim 1), the aid request including personal, positional, and biometric data (see e.g. the abstract: “location information to a remote monitoring center via a wireless network and the Internet for immediate local response. This system will also provide manual emergency alert activation, continuous updates with key physiological measurements to the emergency response personnel along with the medical history of the subject), and continuously detecting the biometric signal during the emergency while also storing or transmitting that signal (see e.g. “continuous updates with key physiological measurements to the emergency response personnel” in the abstract). It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen in view of Hwang in view of Just to further include these features discussed above and taught in Hwang because doing so would advantageously allow Kosonen’s device to be used to assist a user in an emergency situation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Newly cited in this action:
US 2005/0075542A1 to Goldreich, Para. 49: “… for example if the assessed medical information shows that the user is required to receive an alert, measuring device 102 is preferably commanded to take more measurements, for example at a greater frequency to be able to monitor the user more accurately …”
Cited in previous action(s):
Hargrove ‘860: see abstract;
Liang: see claims 19-20;
Lee: see Paras. 28-39 and FIG. 1;
Rhee: see Para. 306;
Hong: see abstract;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792